DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 of U.S. Patent No. US 10335656 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3 of U.S. Patent No. US 10335656 A1 anticipate the features claimed in claim 1 of application 16417061.
	Claims 3 of U.S. Patent No. US 10335656 A1 “anticipate” Patent Application No. 16/417,061 claims 1. Accordingly, Patent Application No. 16/417,061 claim 1 is not patentably distinct from U.S. Patent No. US 10335656 A1 claim 3.

Here application 15/873,770 Claim 3 recites:
	A golf bag configured to eliminate contact between golf club heads, comprising: a body including an elongated octagonal shape in a top view, a flat top surface in parallel with a flat bottom surface, and four pairs of opposing flat sides, each pair of opposing flat sides being in 



While application 16/417,061 claim 1 requires:
	A golf bag for reducing or eliminating contact between golf clubs within the golf bag, the golf bag comprising: a golf bag body having an elongate octagonal shape in a top view, wherein the golf bag body comprises a flat top surface, a pair of flat sides and defines an interior space; a plurality of club openings defined by the top surface, each configured to receive a designated golf club; a plurality of terminal structures, wherein each of the plurality of club openings is associated with one of the plurality of terminal structures such that the golf bag defines a club storage depth for each of the plurality of club openings, wherein the club storage depth for a particular one of the plurality of club openings is a linear distance between the particular club opening and the associated terminal structure; a plurality of external club receptacles provided on one or both of the pair of flat sides and located external of the interior space of the golf bag body; wherein the golf bag includes a plurality of different club storage depths, the club storage depths configured such that for each club opening a club head of the designated club positioned in the 
	Note that since Patent Application No. 16/417,061 claim 1 is anticipated by U.S. Patent No. US 10335656 A1 claim 4 and since anticipation is the epitome of obviousness, then claim 1 of Patent Application No. 16/417,061 is obvious over U.S. Patent No. US 10335656 A1 claim 3.
	This is a provisional obviousness-type double patenting rejection.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mashburn et al. (US 20160016058 A1), further in view of Boyce (US 1849610 A), in further view of Old (US 7481311 B1), in further in view of Lytle et al. (US 8544642 B1), and in further view of Kawasaki (US 20040256259 A1).

	Regarding Claim 1, Mashburn et al. teaches a golf bag (100) for reducing or eliminating contact between golf clubs within the golf bag, the golf bag comprising:
A golf bag body (100), wherein the golf bag body comprises a flat top surface (as seen in figure two), and a body (105) that defines an interior space (wherein the plurality of tubes (210) are located), with a plurality of club openings defined by the top surface (wherein Mashburn et al. describes the top of the golf bag including “a lattice for holding the golf clubs in separate individual cells”.) (Fig. 2; [0024]-[0025])
 A plurality of terminal structures (211), wherein each of the plurality of club openings (top of tubes (210)) is associated with one of the plurality of terminal structures (211) (100) defines a club storage depth (defined from top of tubes (210) to terminal structures (211)) for each of the plurality of club openings (top of tubes (210)), wherein the club storage depth for a particular one of the plurality of club openings is a linear distance (as seen in Fig. 2) between the particular club opening (top of tubes (210)) and the associated terminal structure (211). (Fig. 2; [0037])
Wherein the golf bag (210) includes a plurality of different club storage depths (seen as staggered storage depths in Fig. 2 between top of tubes (210) and terminal structure (211)), the club storage depths configured such that for each club opening a club head positioned in the club opening (top of tubes (210)) is positioned at a different height than and is spaced-apart in a height direction from the club heads of designated clubs positioned in neighboring club openings (as seen in Fig. 2 wherein Mashburn et al. describes the clubs being placed in descending height order). (Fig. 2; [0037])

	Mashburn et al. does not teach wherein a separation between the plurality of designated club openings configured such that contact is prevented between the club heads of clubs having relatively lower club head heights and the club shafts of neighboring clubs having relatively higher club head heights, or a pair of flat sides and defines an interior space, or a plurality of external club receptacles provided on one or both of the pair of flat sides and located external of the interior space of the golf bag body, or a plurality of golf club openings configured to receive a designated golf club, or a golf bag body having an elongate octagonal shape in a top view.
(Fig. 1) featuring a separation between the plurality of designated club openings (definitely assigned notches (25)) configured such (variable height and secured in notches (25)) that contact is prevented between the club heads of clubs having relatively lower club head heights (15) and the club shafts of neighboring clubs having relatively higher club heights (12, 13, 14). (Figs. 1-4; Col. 2, Lines 40-64)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the golf bag as taught by Mashburn et al., and implement a plurality of designated club openings configured to protect the longer club heads from the lower club heads coming into contact as taught by Boyce. One would be motivated to combine these elements as together they advantageously prevent the club heads from coming into contact with each other, thereby preventing damage produced from such interaction.
	With regards to a pair of flat sides, along with a plurality of external club receptacles, Old further teaches a golf bag (100) with a vertical body (105) having a pair of flat sides (111), and a plurality of external club receptacles (118) provided on one or both (side sections 101 and 103) of the pair of flat sides (111) and located external of the interior space of the golf bag body (Fig. 1). (Figs. 1-4, 6; Col. 3; Lines 12-18)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the golf bag as taught by modified Mashburn et al. above, and provide for a flat sides with a plurality of external club receptacles as taught by Old. One would be motivated to combine these elements as together it would provide for a golf bag with supplementary storage for more accessible golf clubs on the side of the golf bag.
(18) configured to receive a designated golf club (wherein Lytle et al. describes club identifiers). (Fig. 1, 10a, 13; Col. 6, Lines 50-67). 
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the golf bag as taught by modified Mashburn et al. above, and provide for a method of assigning designated golf clubs to openings as described by Lytle et al. One would be motivated to combine these elements as together it would enhance the organization of the golf clubs and improve retrievability of individual clubs for the user by minimizing search.
	With regards to a golf bag body having an elongate octagonal shape in a top view. Kawasaki teaches a golf bag body that can have an octagonal cross-section. (Fig. 1; [0007])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the golf bag as taught by modified Mashburn et al. above, and provide for the golf bag having an octagonal cross-section as taught by Kawasaki. One would be motivated to combine these elements as together as an octagonal shape could help with stability of the golf bag on a level surface.

	Regarding Claim 2, Mashburn et al., modified above, teach all of the elements of the invention described in claim 1 above except; a golf bag further comprising one or more inner pockets within the flat sides of the golf body.
(100) further comprising one or more inner (102) pockets (107) within the flat sides (111) of the golf body (105). (Fig. 1; Col. 2, Lines 62-67)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the golf bag as taught by modified Mashburn et al. above, and provide for the golf bag having inner pockets within the flat sides of the golf body as taught by Old. One would be motivated to combine these elements in order to provide supplementary storage for the golfer to store additional golf balls, gloves, or scorecards amongst other things.

	Regarding Claim 3, Mashburn et al., modified above, teach all of the elements of the invention described in claim 1 above except; teaches a golf bag further comprising a strap attached to a rear side of the golf bag body for carrying the bag.
	Old further teaches a golf bag (100) further comprising a strap (149) attached to a rear side (as seen in Fig. 1) of the golf bag body (105) for carrying the bag. (Fig. 1; Col. 3, Lines 7-11)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the golf bag as taught by modified Mashburn et al. above, and provide for the golf bag having a strap attached to the rear side of the golf bag as taught by Old. One would be motivated to combine these elements in order to provide the golfer with a strap to improve convenience of maneuverability of the golf bag when walking the golf course.

Regarding Claim 6, Mashburn et al., modified above, teach all of the elements of the invention described in claim 1 above except; teaches a golf bag further comprising a plurality of club identification markers, each associated with a respective one of the plurality of club receptacles and club openings.
	Wherein Mashburn et al. teaches a plurality of club receptacles (210) with club openings. (Fig. 2; [0037])
	Lytle et al. further teaches a golf bag (10) further comprising a plurality of club identification markers, each associated with a respective one of the plurality of club receptacles (18). (Fig. 1, 10a, 13; Col. 6, Lines 50-67).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the golf bag as taught by modified Mashburn et al. above, and provide for the golf club receptacles having identification markers as taught by Lytle et al. One would be motivated to combine these elements in order to provide the golfer with a method of quickly identifying where each club is supposed to be placed in order to enhance organization of the golf bag.

	Regarding Claim 8, Mashburn et al., modified above, teach all of the elements of the invention described in claim 1 above;
	Mashburn et al. further teaches a golf bag wherein each of the club receptacles (210) is one of a cavity (as a tube) extending into the body (as seen in figure 2) of the golf bag (100), a cavity raised relative to an outer surface of the golf bag (wherein the tops of tubes (210) can be seen flush with the outer surface of the open golf bag in Fig. 2). Mashburn et al. further (100). (Fig. 2; [0024], [0037]
	

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mashburn et al. (US 20160016058 A1), further in view of Boyce (US 1849610 A), in further view of Old (US 7481311 B1), in further in view of Lytle et al. (US 8544642 B1), in further view of Kawasaki (US 20040256259 A1), and in further view of Chun (US 20080308436 A1).

	Regarding Claim 4, Mashburn et al., modified above, teach all of the elements of the invention described in claim 1 above except; a golf bag further comprising two utility compartments located adjacent a front side of the golf bag on opposing sides of the golf bag.
	Chun further teaches a golf bag (1) further comprising two utility compartments (13) located adjacent a front side (16) of the golf bag (1) on opposing sides of the golf bag (as seen in Fig. 1). (Fig. 1; [0026])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the golf bag as taught by modified Mashburn et al. above, and provide for the two utility compartments located adjacent to the front side as taught by Chun. One would be motivated to combine these elements in order to provide the golfer with additional storage of items such as golf tees, golf balls, amongst other things within the golf bag.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mashburn et al. (US 20160016058 A1), further in view of Boyce (US 1849610 A), in further view of Old (US 7481311 B1), in further in view of Lytle et al. (US 8544642 B1), in further view of Kawasaki (US 20040256259 A1), in further view of Shiao (US 20100314270 A1), in further view of Jones (US 20140332421 A1), and in further view of Weinmeier (US 5383555 A).

	Regarding Claim 5, Mashburn et al., modified above, teach all of the elements of the invention described in claim 1 above except; teaches a golf bag further comprising a putter well located adjacent a front side of the golf bag, the putter well having a raised collar configured to limit rotational movement of a head of a putter positioned within the putter well.
	With regards to the putter well being located adjacent a front side of the golf bag, Shiao further teaches a golf bag (90) further comprising a putter well (50) located adjacent a front side (11) of the golf bag (90). (Figs. 1-10; [0022]-[0023])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the golf bag as taught by modified Mashburn et al. above, and provide for a putter well being located adjacent the front side of a golf bag as taught by Shiao. One would be motivated to combine these elements in order to the golfer convenient access to the putter when the golf bag is mounted on a golf cart.
	With regards to the putter well having a raised collar, Jones further teaches a golf bag (10) that incorporates raised collars (178) for club wells. (Figs. 1, 3b, 4; [0037], [0076])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the golf bag as taught by modified Mashburn et al. 
	With regards to limiting rotational movement of a head of a putter positioned within the putter well, Weinmeier further teaches a golf bag (10) incorporating a retention elements (40) configured to limit rotation of a putter (19) within the putter well (32) of the golf bag (10). (Fig. 2; Col. 4, Lines 5-11; Col. 4, Lines 39-43).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the golf bag as taught by modified Mashburn et al. above, and provide retention elements as taught by Weinmeier. One would be motivated to combine these elements as by limiting rotation of the putter head would contribute to preventing the putter head from being damaged during transport.	

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mashburn et al. (US 20160016058 A1), further in view of Boyce (US 1849610 A), in further view of Old (US 7481311 B1), in further in view of Lytle et al. (US 8544642 B1), in further view of Kawasaki (US 20040256259 A1), and in further view of Weinmeier (US 5383555 A).

	Regarding Claim 7, Mashburn et al., modified above, teach all of the elements of the invention described in claim 1 above except; a golf bag further comprising a plurality of retention elements, each associated with a respective one of the plurality of club receptacles 
	Weinmeier further teaches a golf bag (10) further comprising a plurality of retention elements (40), each associated with a respective one of the plurality of club receptacles (32) and configured to limit or prevent movement of a club head of the club received within the club receptacle (32). (Fig. 3; Col. 4, Lines 5-29)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the golf bag as taught by modified Mashburn et al. above, and provide for the retention elements as taught by Weinmeier. One would be motivated to combine these elements in order to provide for a method of storing the golf clubs without them jostling about and potentially colliding with each other while maneuvering the golf bag.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Antonious (US 5226533 A), describes a golf bag wherein adjacent clubs are stowed at varying heights to prevent collisions.
McGuire (US 20120286490 A1), describes a golf bag in which the cross-section may be octagonal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733             

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733